Citation Nr: 1608129	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-36 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1963 to February 1989. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran was scheduled for a Board hearing in April 2015, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's CLL is related to in-service herbicide exposure.  


CONCLUSION OF LAW

The Veteran's CLL is entitled to service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for CLL, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing service connection are less rigorous.  Section 3.303(e) provides that when exposure to a herbicide agent is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).

The Veteran was diagnosed with CLL in 2013 and because section 3.309(e) recognizes CLL as a disease associated with exposure to certain herbicide agents, service connection may be established with evidence of in-service herbicide exposure.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(d), 3.309(e).

The VA Adjudication Manual (M21-1MR) provides criteria for establishing herbicide exposure for service in Thailand during the Vietnam Era.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10 (q).  VA considers herbicide exposure on a facts-found or direct basis when the Veteran 1) was stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and/or Don Muang; and 2) served at one or more of these air force bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the perimeter of the air base (as shown by MOS (military occupational specialty), performance evaluations, and/or other credible evidence). The above criteria must be met during the Vietnam Era (February 28, 1961 to May 7, 1975).  See id.

The Veteran served at the Royal Thai Air Force Base U-Tapao (U-Tapao) June 1970 to July 1971; August 1970 to September 1970; and July 1971 to October 1971.  He was B-52 bomber navigator during his time overseas and performed combat missions.  His service at the Air Force base U-Tapao has been confirmed by the US Army Joint Services Research Records Center.  While he was stationed at U-Tapao, the Veteran flew on B-52 combat missions.  The Veteran contends that he was exposed to herbicide agents while stationed at this base for the following reasons: (a) the base was so small (approx. 2500 sq. ft) that the entire base should be considered the perimeter; (b) the planes he flew were stored near the perimeter and (c) he was there so much, for a total of 95 days, that it was inevitable that experienced time around and near the perimeter.  

The Veteran's statements have significant probative value, as they are consistent with the time and circumstances of his service in the Air Force.  Thus, the Veteran's statements regarding his experience at U-Tapao establish herbicide exposure in service.

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's claim of service connection for CLL is granted on a presumptive basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The present decision is based on the record in this appeal, and it carries no precedential weight as to any other pending cases.  38 C.F.R. § 20.1303.


Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).





ORDER

Service connection for chronic lymphocytic leukemia is granted.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


